December 11, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                  EX PARTE FORREST WAYNE, Appellant

NO. 14-14-00240-CR

                    ________________________________

     This cause was heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error and
AFFIRMS the trial court’s order.
     We further order appellant pay all costs expended in the appeal.
     We further order this decision certified below for observance.